DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-16, 18-33, and 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance: each independent claim has been amended to properly incorporate subject matter of a dependent claim that was indicated as containing allowable subject matter (a stem with ends located in both of the claims housings) in the last office action.  Terrel et al (US 3104714) teaches the claimed upper housing 43 with a first port 51 and the lower housing 24 (fig. 2).  However, the only structural component of Terrel that could possibly be considered a stem is the upper housing itself; thus it cannot be used to meet two different claim limitations.  And if one were to consider element 19 to be the upper housing, then the lower housing 24 would not be movably attached to the upper housing since they are directly connected to one another (no relative movement between the two housings).  The other cited prior art of record, whether considered alone or in combination, fails to fairly teach or suggest the amended claim limitations as particularly presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676